(1) Appeal from an order of the Supreme Court (Mugglin, J.), entered January 16, 1996 in Otsego County, which denied defendants’ motion to cancel the notice of pendency, and (2) cross appeals from an order of said court, entered January 16, 1996 in Otsego County, which denied plaintiff’s motion to serve an amended complaint and denied defendants’ cross motion for a default judgment.
Orders affirmed, upon the opinion of Justice Carl J. Mugglin.
Mikoll, J. P., Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the orders are affirmed, without costs.